 86DECISIONSOF NATIONAL LABORRELATIONS BOARDployees employed.At the time of the hearing on January 10, 1955,this number increased to 134, working in 52 classifications.The Em-ployer testified that between 50 and 67 percent of its anticipated fullcomplement of employees would be working inallof its job classifica-tions by March 15, 1955.Under the general plans of the Employerit is expected that by the end of 1955 the normal complement of em-ployees will be 313 employees working in 89 job classifications.Therecord indicates that, at the time of the hearing, the physical layoutof the plant has been established and that all of the departments havea representative group of employees except the hide-a-bed department,which will be in operation by March 15,1955. Upon the entire record,we find that the Employer's present complement of employees consti-tutes a substantial and representative segment of the employees to beemployed at the plant.We, therefore, find no compelling reason to de-lay the granting of the employees an opportunity to choose a bargain-ing representative.Accordingly, we shall direct an immediate elec-tion.'[Text of Direction of Elections omitted from publication.]MEMBER LF.EDOM took no part in the consideration of the above De-cision and Direction of Elections.7 Sunahvne Itascurots, Inc.,110 NLRB 10, and cases cited.General Time CorporationandInternationalAssociation ofMachinists,AFL, Petitioner.Case No. 10-RC-9933.April 12,1955DECISIONAND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Tenth Region on January 12,1955, among certain employees of the Employer.At the conclusionof the election, a tally of ballots was furnished to the parties, pursuantto the Board's Rules and Regulations. The tally showed that, of ap-proximately 118 eligible voters, 113 cast ballots of which 24 were castfor the Petitioner, 4 for the International Union of Electrical, Radioand Machine Workers of America, CIO, 21 for Local 613, Inter-national Brotherhood of Electrical Workers, AFL, 63 against the par-ticipating labor organizations, and 1 ballot was challenged.On January 19, 1955, the Petitioner filed timely objections to the con-duct affecting the results of the election.Petitioner, however, failed112 NLRB No. 11. GENERAL TIME CORPORATION87to serve copies of the objections on the parties to the proceeding at thesame time. Instead, on January 21, 1955, copies of the objections wereplaced in the mail. Two of the parties received copies of the objectionson January 22, 1955, and the third party received a copy of the ob-jections on January 24, 1955, 5 days after the filing of objections withthe Regional Director.'On January 26, 1955, the Regional Director issued and served hisreport on election, objections to election, and recommendations to theBoard on the parties.He recommended that the Board dismiss theobjections on the ground that, although the objections were timelyfiled with the Regional Director, service of the copies on the partieswas not made immediately, and therefore, did not satisfy the require-ments of Section 102.61 of the Board's Rules and Regulations.2Ac-cordingly, the Regional Director made no report on the merits of theobjections.The Petitioner filed timely exceptions to the report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.As stipulated by the parties, the following employees of the Em-ployer constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sAthens, Georgia, plant, excluding office and clerical employees, pro-fessional and technical employees, guards, watchmen, and supervisorsas defined in the Act.Objections to the Conduct Affecting the Results of the ElectionIn substance, the Petitioner's objections allege that (1) as the ob-jections were timely filed an investigation is required by the Board'sRules and Regulations, and (2) service on the parties was in fact made"immediately" after the filing of objections.Upon the entire record in this case, the Board finds no merit in thePetitioner's exceptions to the Regional Director's report on objections.When the Board adopted Section 102.61 of the Rules and Regulations1January 24, i955, fell on Monday2 This Rule provides,in part, as follows :..within 5 days after the tally of ballots has been furnished,any party may filewith the regional director four coplies of objections to the conduct of the election orconduct affecting the results of the election,..Copies of such objections shallsmmediatelybe served upon each of the other parties by the party filing them, andproof of service shall be made. [Emphasis supplied ] 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDit gave consideration to the problems incident thereto, including thatof filing and service of objections.We believe that Rule 102.61 issalutary and not unreasonable in its requirements.We also believethat it is essential to achieve certainty in procedural matters thatparties before the Board be held to strict adherence to the Board'sRules and Regulations.3 In our view placing copies of the objectionsin the mail addressed to the parties, on January 21, 1955, 2 days afterthe objections were filed with the Regional Director, was not servicemade "immediately" within the meaning of Section 102.61.As time-ly service is a fundamental and controlling consideration, we find itunnecessary to pass upon the merits of the other contention of thePetitioner.We shall, therefore, overrule the exceptions to the Region-alDirector's report and adopt his recommendation to dismiss theobjections to the election.'As none of the unions received a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of valid ballots was not castfor International Association of Machinists, AFL, nor for Interna-tional Union of Electrical Radio and Machine Workers of America,CIO, nor for Local 613, International Brotherhood of ElectricalWorkers, AFL, and that none of the said unions is the exclusiverepresentative of the employees at the Employer's Athens, Georgia,plant in the appropriate unit.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Certification of Results of Election.3 Daystrom Instrument Division,Daystrom Incorporated,101 NLRB 1784;Owens-Illi-noisGlass Company,100 NLRB 1024*SeeDunn Motor Company,100 NLRB 822.N. B. Liebman&Company, Inc.andRetailClerksInternationalAssociation,AFL, Petitioner.Case No. 4-RC-2464.April 12,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election 1 issued on No-vember 10, 1954, in the above proceeding, an election by secret ballotwas conducted on December 9, 1954, under the direction and super-vision of the Regional Director for the Fourth Region, among theemployees in the unit found appropriate by the Board.At the con-clusion of the election, the parties were furnished with a tally ofballots.The tally showed that of approximately 23 eligible or alleg-1 Not reportedin printed volumes of Board Decisions and Orders.112 NLRB No. 14.